Friday, July 01, 2011


Ms. Amy J. Schumacher
Roach & Newton, L.L.P.
101 Colorado Street, Suite 3502
Austin, TX 78701


Mr. Larry Parks
Mitchell Williams
106 East Sixth Street, Suite 300
Austin, TX 78701-3661
Honorable Scott H. Jenkins
53rd District Court
P. O. Box 1748
Austin, TX 78767


Mr. Reagan W. Simpson
King & Spalding LLP
401 Congress Ave., Suite 3200
Austin, TX 78701

RE:   Case Number:  10-0364
      Court of Appeals Number:  03-09-00640-CV
      Trial Court Number:  01-1-GN-06-000535

Style:      IN RE  GUARANTY INSURANCE SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey D. Kyle      |